Citation Nr: 1145936	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-39 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for leucopenia.

2.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia and gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a left shoulder disability, to include left rotator cuff shoulder sprain, anterior labrum lesion.

4.  Entitlement to an effective date earlier than June 1, 2006 for the grant of service connection for degenerative disc disease of the lumbar spine with disc bulges at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision, issued in February 2007, by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing at the RO in September 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of entitlement to service connection for leucopenia and for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Symptoms of indigestion and abdominal pain were reported in service, the Veteran has provided credible lay evidence that his symptoms have continued since service, and the Veteran was diagnosed with hiatal hernia in January 1994 and with GERD in July 1998.
2.  The Veteran was separated from service on January 31, 1981.

3.  On December 3, 1981, within one year of his discharge from service, the Veteran filed a claim of service connection for a back condition.

4.  A rating decision in January 1982 denied service connection for a back condition, the Veteran did not appeal and the rating decision became final; the RO confirmed this denial in September 1987, November 1987 and March 1988 Deferred or Confirmed Rating Decisions; however, service treatment records were not part of the claims folder at the time of these rating decisions; in 2005, service treatment records were associated with the claims file and in June 2006 the Veteran submitted a copy of service treatment records in his possession.


CONCLUSIONS OF LAW

1.  GERD was manifested during active duty service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  An effective date of February 1, 1981, for the grant of service connection for degenerative disc disease of the lumbar spine with disc bulges at L4-L5 and L5-S1, is established. U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting service connection for GERD and an effective date of February 1, 1981 for the grant of service connection for degenerative disc disease of the lumbar spine with disc bulges at L4-L5 and L5-S1.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).


Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

At his September 2011 hearing, the Veteran contended that he began having episodes of regurgitating food in the 1960s while on active duty.  He indicated that he went to sick call in December 1980 and that he underwent tests and was put on medication.  The Veteran asserted that, at that time, the condition was not severe.  He testified that he continued to experience problems and in 1984 or 1985, he underwent an endoscopy and was told he had a severe hiatal hernia and that, since that time, he had been receiving medication and treatment.

At the hearing, a letter from the Veteran's wife was submitted in which she asserted that the Veteran had periodic bouts of regurgitation of food in the middle of the night, which was especially problematic when he ate a late dinner.  She indicated that she remembered that these episodes began while the Veteran was on active duty in 1963, and that they did not occur often at that time, but had gotten worse as time passed.

Here, the Board notes that, while the Veteran initially filed his claim for entitlement to service connection for hiatal hernia, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam). That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  Therefore, the Board will consider the Veteran's claim as one for a gastrointestinal disorder, to include hiatal hernia and his more recently diagnosed GERD.

The Veteran's service treatment records reflect that he was seen in December 1980 for indigestion and nocturnal chest pain which began four years prior.  He was assessed for abdominal pain and the examiner noted that it was doubtful that he had peptic ulcer disease.  The Veteran's separation examination is not part of the record.

VA medical records reflect that the Veteran was diagnosed with hiatal hernia in January and October 1994.  In July 1998, the Veteran was diagnosed with GERD.  The Veteran was found to have gastritis in August 1998.  VA medical records in July 2000 and December 2000 show that he was further treated for GERD.  An August 2001 VA medical records shows that the Veteran was diagnosed with GERD, and complained of dysphasia.  An October 2001 VA medical record reflects a diagnosis of GERD.  An esophagogastroduodenoscopy (EGD) dated in March 2002 revealed a normal gastroesophageal junction, a normal duodenum and a normal stomach.  A May 2003 VA medical record shows that the Veteran was treated for hiatal hernia.  A December 2004 VA medical record reflects ongoing treatment for reflux.  

A November 2006 VA examination report shows that the Veteran reported that he began having problems with indigestion and nocturnal chest pain in the 1980's. The examiner noted that hiatal hernia was not found, but that GERD was found.  He then provided the opinion that it was less likely than not that the hiatal hernia was associated with the complaint of abdominal pain in the service, since there was no documentation of the condition while in the service.  He noted that recent upper GI series noted esophageal reflux but not hiatal hernia.  The examiner opined that esophageal reflux was less likely than not associated with the complaint of abdominal pain in service for the same reason.

A November 2006 letter from a VA examiner reflected that the Veteran was under his care for GERD, which he had since approximately 25 years prior.

VA medical records since that time reflect ongoing treatment for GERD.  A December 2006 VA medical record reflects the Veteran's reports that he had GERD for 25 years.  

The Board finds that, based upon the evidence of record, service connection for GERD is warranted.  The Veteran's service treatment records reflect that he was treated for abdominal pain and that he reported ongoing indigestion.  Post-service medical records show ongoing treatment for hiatal hernia and GERD since the mid 1990's.

While the VA examiner in November 2006 provided an opinion that the Veteran's GERD is less likely as not related to service, the Board notes that this examiner did not provide any rationale beyond noting that the condition was not noted in service.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, the examiner did not comment on the Veteran's reports of ongoing gastrointestinal problems, including indigestion and abdominal pain, since service.  A medical opinion or examination is adequate only where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In this case, the examiner did not provide a thorough rationale for his opinion that the Veteran's GERD was not likely related to service, and did not take into account his medical history regarding ongoing symptoms.  As such, this negative etiological opinion is not considered to have probative value in assessing whether service connection for GERD is warranted in this case.
 
With regard to the Veteran's lay statements that he has had gastrointestinal symptoms since service, the Board notes that he is competent to report symptoms that are within the realm of her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Symptoms such as indigestion and abdominal pain fall into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his ongoing gastrointestinal symptoms.  

However, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  The Veteran testified that he began having episodes of regurgitating food while on active duty in the 1960's.  His wife confirmed these contentions in her letter.  The Veteran's Reports of Medical History dated in January 1962, December 1964 and October 1970, reflect that the Veteran indicated that he did not have frequent indigestion.  While this appears to conflict with his contentions that he began having periods of regurgitation during this time, the Board notes that the Veteran indicated that his gastrointestinal problems were not severe while he was in the service.  In addition, his wife asserted that his regurgitation was not often during his service in the 1960's.  As such, for these reasons, the Board finds that it is credible that the Veteran would not have reported these episodes as "frequent indigestion" on his Reports of Medical History.  As there is no other evidence in the record which conflicts with his contentions, the Board finds that his reports of ongoing gastrointestinal symptoms beginning in service are credible.

Given the Veteran's in-service reports of ongoing indigestion, his competent, credible lay evidence of ongoing gastrointestinal symptoms, his subsequent and current diagnoses of GERD, the Board finds that the preponderance of evidence is in favor of a grant of service connection for GERD.  As such, service connection for GERD is granted.

Earlier Effective Date Claim

The effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).

The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  An award made based on records identified in (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or other date as may be authorized by the provisions applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

The Veteran was granted entitlement to service connection in a January 2007 rating decision, effective June 1, 2006, the date of his claim, which was received more than one year after his discharge from service.  He filed a notice of disagreement (NOD) to this decision in March 2007, in which he contended that his effective date should be January 15, 1982.  The Veteran argued that the initial denial in January 1982 was based upon the fact that there was no evidence of a back condition in service; however, he had stated at that time that his service treatment records had been lost.  He asserted that newly found service treatment records now prove that he was treated for a back condition in service.

The Board notes that the rating decision in January 1982 denied service connection for a back condition, and deferred or confirmed rating decisions in September and November 1987 and May 1988 confirmed this denial.  The Veteran did not appeal these decisions and they became final.  On June 1, 2006, a claim was received from the Veteran to reopen service connection for his back condition, which included certain service treatment records showing treatment for the Veteran's back.  In addition it appears that the Veteran's claims folder was lost at one point and a folder of service treatment records was associated with it sometime in 2005.  Nevertheless, service treatment records were not in the claims folder at the time of the rating decisions in January 1982 and the following rating decisions which confirmed the denial in November 1987 and March 1988.  As such, the Veteran's claim was reconsidered.  See 38 C.F.R. § 3.156(c)(1).

Based on the service treatment records, a rating decision in January 2007 granted service connection for degenerative disc disease of the lumbar spine with disc bulges at L4-L5 and L5-S1, and assigned an effective date of June 1, 2006.

An award made based on records identified in (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or other date as may be authorized by the provisions applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  In this case, the Veteran's initial claim for entitlement to service connection for a back condition was received on December 3, 1981; the Veteran was discharged from active duty on January 31, 1981.  The date of entitlement to an award of service connection, if the claim is filed within one year after separation from service, will be the day following separation from active service or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  As his service treatment records show treatment for a back condition while on active duty, and his claim was filed within one year of discharge from active duty, the Board finds that an effective date of February 1, 1981, the date after his discharge from active duty, is warranted.  38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3).


ORDER

Service connection for GERD is granted.

An effective date of February 1, 1981, for service connection for degenerative disc disease of the lumbar spine with disc bulges at L4-L5 and L5-S1 is granted.


REMAND

The Veteran contended at his hearing that he was diagnosed with leucopenia approximately 17 years earlier, but that he was never given a CBC test while on active duty.  Service treatment records do not show any treatment for or diagnosis of leucopenia.  The record reflects that the Veteran underwent blood tests in April 1994 to determine the level of his white blood cell count, and was diagnosed with leucopenia in December 1994.  At his hearing, he indicated that he felt his leucopenia may have manifested during service.  He further testified that his doctor had told him that he likely had leucopenia for many years and that he may have even had it when he was born.  

For purposes of this case, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted 'aggravation' of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90.  According to the VA General Counsel's opinion, however, a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Under the circumstances of this case a VA opinion is necessary to determine the etiology of the leucopenia, to include whether it is a congenital disease or defect.  If it was the latter the examiner should comment whether it could have been subjected to a superimposed disease or injury in service, and if it was the former, whether it was aggravated by service and if any increase in the disability was not due to the natural progress of the preexisting condition. 

With regard to his claim for entitlement to service connection for a left shoulder, the Veteran has contended that he has a left shoulder disorder which is a result of a fall in service.  The Veteran's service treatment records reflect that he fell and injured his left wrist in November 1975.  The Veteran is service-connected for a left wrist disability in connection with this fall.  He indicated that he has had left shoulder pain since this fall in service.  The Veteran is currently diagnosed with degenerative joint disease of the left shoulder, left rotator cuff shoulder sprain, and an anterior labrum lesion. 

McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The Board finds that the standards of McLendon are met in this case for both issues on remand.  

Finally, as it appears that the Veteran may be in receipt of ongoing treatment for his leucopenia and left shoulder disorders, any current medical records reflecting such treatment should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated him for his leucopenia and his left shoulder disorders and to submit or provide written authorization for VA to obtain outstanding private medical records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, the entire claims folder, including service treatment records, should be sent to and reviewed by an appropriate VA examiner.  The examiner is asked to determine the following:

a.)  Whether the Veteran's leucopenia is a congenital disease or defect.  If it is the latter the examiner should comment whether it could have been subjected to a superimposed disease or injury in service, and if it is the former, whether it was aggravated by service and if any increase in the disability was not due to the natural progress of the preexisting condition.

b.) If the leucopenia is not congenital, the examiner should offer an opinion whether it is at least as likely as not (a 50 percent or higher degree of probability) that the leucopenia had its onset during service or is causally or etiologically related to service

A complete and adequate rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left shoulder disorders.  The claims folder should be made available to the examiner for review in conjunction with the examination. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any of the Veteran's left shoulder disorders had their onset during service or are causally or etiologically related to service, to include as due to a fall in which he injured his left wrist.

A complete and adequate rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training. 

4.  After the development has been completed, adjudicate the claims.  If any of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


